MOLLISON, Judge
(concurring):
A Court of Military Review is not generally free to ignore the precedent established by the United States Court of Military Appeals. United States v. Jones, 23 M.J. 301 (C.M.A.1987). While I believe our senior Court does not intend this Court to be bound by a case decision mindless of the impact that subsequent developments in the law may have on it (United States v. Martindale, 36 M.J. 870, 878-79 n. 5 (N.M.C.M.R.1993)), based on previous unsuccessful attempts by this Court to abandon the Burton 90-day rule (United States v. Harvey, 23 M.J. 280 (C.M.A.1986) (summary disposition)), the Court of Military Appeals’ reiteration of the rule in United States v. McCallister, 27 M.J. 138, 141 (C.M.A.1988), and the lack of an express intent to overrule the Burton 90-day rule with the promulgation of the current R.C.M. 707 (R.C.M. 707 analysis), I am persuaded we remain bound by Burton. In short, if the Burton 90-day rule is to be abrogated, such action is the prerogative of the Court that adopted it. Accordingly, I join in the denial of the Government appeal, however, I find it unnecessary to address the other points discussed in Senior Judge Freyer’s thoughtful opinion.